UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6580


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHAN LEE FOSTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:03-cr-00319-F-1)


Submitted:   July 24, 2014                    Decided:    July 29, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathan Lee Foster, Appellant Pro Se.     Winnie Jordan Reaves,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathan Lee Foster appeals the district court’s order

denying   without    prejudice   his       18    U.S.C.    § 3582(c)(2)    (2012)

motion for a reduction of sentence based on the Fair Sentencing

Act of 2010.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      United States v. Foster, No. 5:03-cr-00319-F-1

(E.D.N.C. Apr. 1, 2014).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and         argument   would   not    aid   the

decisional process.



                                                                         AFFIRMED




                                       2